Cooper, J.,
delivered the opinion of the court.
The appellee brought this action against the appellant to recover the double damages allowed by law in favor of the employer as against any one who shall entice away his servant. The statute is as follows: “ If any person shall wilfully interfere with, entice away, knowingly employ, or induce a laborer or renter who has contracted with another person for a specified time, to leave his employer or the leased premises before the expiration of his contract, without the consent of the employer or landlord, he shall, upon conviction, be fined not less than twenty-five dollars nor more than one hundred dollars, and, in addition, shall be liable to the employer or landlord for double the amount of damage which he may have sustained by reason thereof.”
The evidence for the plaintiff tends to show that he had employed three laborers or tenants, who had commenced a crop on his land; that these men became dissatisfied, and had determined to.abandon the service of the plaintiff', and had probably ceased to labor, but were yet residing on the plaintiff’s place; that they applied to the defendant for work, who did not then employ them, but hired to them his teams, to be used in moving their household effects from plaintiff’s place, and permitted them to move on his place, and afterwards employed them to labor during the term for which they had engaged with the plaintiff. The defendant contended in the court below, first, that if the laborers had broken their contracts with the plaintiff' before they removed to the place of defendant, or were employed by him, that he was not liable, under the statute, to the plaintiff’s action; second, that *513if liable at all, tbe measure of tbe plaintiff’s recovery would be double the damages sustained by the plaintiff because of the employment by the defendant of the laborers, and not double the damages sustained by the plaintiff by reason of the breach of their contract by the laborers. The defendant concedes that if these propositions shall be decided against him, that the damages awarded by the jury are reasonable,, and the judgment should be affirmed.
The appellant’s construction of the law cannot be maintained. It denounces a penalty and fixes a liability not only upon persons who “ interfere with, entice away or induce a laborer or tenant to leave the service of his employer or landlord,” but also against all persons who “knowingly employ” such laborer or tenant before the expiration of his term of service or tenancy, without the consent of his employer or landlord. The purpose of this clause of the law is to incite and constrain laborers and tenants who are under engagements for specified time, to performance of their contracts by rendering it difficult for them to secure employment elsewhere during the time for which they have engaged. It is made unlawful for a third person to interfere with, entice away or induce a laborer or tenant to leave his employer or the leased premises before the expiration of his contract. But this is not all that the law declares. It is made equally unlawful to knowingly employ such laborer or tenant before the expiration of his contract, without the consent of his employer or landlord. Not before the breach of his contract, as appellant contends the statute to mean, but before the expiration. thereof.
Nor is it true that the damages are to be apportioned, and a recovery by the plaintiff limited to such injury as he has sustained by reason of the employment only of the laborer or tenant by such other person. There cannot be an apportionment of damages between wrong-doers, but each is responsible for-all injury inflicted. The statute does not inflict upon the laborer or tenant the criminal or civil responsibility *514it denounces against the third person, but such third person, by doing the thing forbidden, becomes liable to the employer or landlord for the damage he has sustained by the breach of contract by the laborer or tenant, to which breach he is made a party by doing the unlawful act.

The judgment is affirmed.